Atkinson, J.
It was plainly provided that the executor should administer the entire estate even to the distribution after termina-^ tion of the life-estate given to Mrs. Mallory, and that he be excused from giving bond. Had he so administered the estate, there would have, been no necessity for paying out premiums for an administrator’s bond, or paying commissions to an administrator de bonis non cum testamento annexo; and had not the suit been instituted by Mrs. Mallory there would have been no necessity of paying out attorney’s fees. The judge was authorized to find that neither the prior death of Thomason nor the suit by Mrs. Mallory was contemplated by the testator, and that items of expense of the character mentioned were not intended by the testator to be charged to the distributive share of Thomason; and upon such basis to render judgment for the amount found for the plaintiff.

Judgment affirmed.


All the Justices concur, except